DETAILED ACTION
DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panasik (US20060096212).
Regarding claim 1, Panasik discloses a mounting rail, comprising: a base (Figure 2); and a dovetail lug (24) extending from the base and along a width of the base (Figure 2), comprising: a bottom portion (Figure 2) having a first thickness; and a top portion 


    PNG
    media_image1.png
    540
    727
    media_image1.png
    Greyscale


Regarding claim 2, Panasik discloses the mounting rail of claim 1, wherein the mounting rail further comprises a plurality of dovetail lugs (Figure 2) arranged in an array across the base, each dovetail lug of the plurality of dovetail lugs spaced apart from an adjacent dovetail lug so as to define a retention channel (26).

claim 6, Panasik discloses the mounting rail of claim 1, wherein the dovetail lug has a substantially trapezoidal cross-section (Figure 2).
	Examiner’s Note: Merriam-Webster defines ‘trapezoidal’ as “consisting of or relating to substance [defined as a fundamental or characteristic part or quality].

Regarding claim 7, Panasik discloses the mounting rail of claim 1, wherein the dovetail lug has a substantially T-shaped cross-section.
Examiner’s Note: Merriam-Webster defines ‘trapezoidal’ as “consisting of or relating to substance [defined as a fundamental or characteristic part or quality].

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Friedlander et al. (hereinafter Friedlander) (US8018726).
Regarding claim 12, Friedlander a computing device enclosure, comprising: a chassis (24); a dovetail lug (88) disposed on an exterior surface (Figure 2) of the chassis (Figure 1), the dovetail lug comprising: a front retention surface (Figure 5); and a back retention surface (Figure 5), wherein the front retention surface and the back retention surface each extend outward from a bottom portion (Figure 5) of the dovetail lug to a top portion (Figure 5) of the dovetail lug so as to define a front overhang (Figure 5) and a back overhang (Figure 5), and a retention channel (60) disposed adjacent to the dovetail lug and partially defined by either the front retention surface or the back retention surface.

Regarding claim 15, Friedlander discloses the mounting rail of claim 12, wherein the dovetail lug is unitarily integrated into the chassis.
Allowable Subject Matter
Claims 3-5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a device mount having a device portion fixed to the attachment portion, as claimed in combination with the remaining limitations of independent claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963.  The examiner can normally be reached on M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        



13 February 2021